Citation Nr: 0823602	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  An RO hearing was held in June 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The Board remanded the case to the RO in March and November 
2005 in part to have a VA examiner render an opinion as to 
whether it is at least as likely as not (a probability of at 
least 50 percent) that each disorder found had its onset 
during active service or was related to any in-service 
disease or injury.  The reports of examination which followed 
did not provide such medical opinions with respect to 
obsessive compulsive disorder and generalized anxiety 
disorder, and they are necessary.  Remand is required to 
repair the defect.  Stegall v. West, 11 Vet. App. 268 (1998).  
The most recent VA psychiatric examination report in November 
2005  diagnosed the veteran with obsessive compulsive 
disorder and generalized anxiety disorder, and this was after 
psychological testing.  

Accordingly, the case is REMANDED for the following action:

1.  Have the examiner that examined the 
veteran in March 2005 render an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the veteran's obsessive 
compulsive disorder and/or generalized 
anxiety disorder had its onset during 
active service or is related to any 
in-service disease or injury.  If that 
examiner is not available, have the 
examiner who examined the veteran in 
April 2005, or another examiner, render 
the opinion.  The examiner must provide 
a rationale for the opinions expressed.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.  

2.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



